Order filed November 29, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-16-00824-CV
                                     ____________

             WILLIAM H. POFF AND JULIA A. POFF, Appellants

                                            V.

       JUAN CARLOS GUZMAN AND CYPRESS FOUR PROPERTY
                     VENTURES, LLC, Appellees


                On Appeal from the 506th Judicial District Court
                            Waller County, Texas
                     Trial Court Cause No. 16-04-23698

                                        ORDER

       On November 15, 2016, appellants notified this court that they filed an
affidavit of indigence in the trial court. Texas Rule of Appellate Procedure 20.1(b)(1)
provides that when a statement of inability to afford payment of costs was filed in
the trial court, the party’s indigence status in the trial court carries forward on appeal.
The exception to this rule is when the party files a motion alleging the party’s
financial circumstances have materially changed since the date of the trial court’s
order. Tex. R. App. P. 20.1(3).

      The clerk’s record has not been filed in this appeal. This court has not been
advised whether appellants filed a statement of inability to afford payment of costs
in the trial court, whether the statement was contested, or the ruling on any contest,
if any. To determine appellants’ indigent status, we issue the following order for a
partial clerk’s record.

      We order the Waller County District Clerk to file a partial clerk’s record with
the clerk of this court on or before December 14, 2016. The partial clerk’s record
shall contain (1) the judgment being appealed; (2) any motion for new trial, other
post-judgment motion, or request for findings of fact and conclusions of law; and
(3) the notice of appeal. In addition, the partial clerk’s record shall contain: (4)
appellants’ statement of inability to afford payment of costs; (5) the contest(s) to the
statement, if any; (6) the trial court’s order ruling on any contest; and (7) any other
documents pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM




                                           2